Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 20th day of May, 2005, by and
between Morning Pride Manufacturing L.L.C., a Delaware limited liability company
(“Employer”), and William Grilliot (“Employee”).

 

THIS AGREEMENT will become effective only upon the closing of the transactions
contemplated by that certain Purchase and Sale Agreement dated May 20, 2005 by
and among NSP Holdings L.L.C., Norcross Safety Products L.L.C. and Safety
Products Holdings, Inc.;

 

WHEREAS, Employer is engaged in the manufacture, sale and service of turnout
gear and other ancillary firefighter protective clothing (the “Business”);

 

WHEREAS, Employer and Employee previously entered into an Employment Agreement
dated as of July 1, 1998; and

 

WHEREAS, Employer and Employee now wish to revise the terms and conditions of
Employee’s employment.

 

NOW, THEREFORE, in consideration of the premises and promises contained herein,
the parties agree as follows:

 

1.                                      Employment.  Employer shall continue to
employ Employee, and Employee shall continue in employment with Employer, as
President of Employer to perform such duties and services of an executive and
administrative character as shall be assigned to him from time to time by the
Chief Executive Officer of Employer (the “CEO”), including managerial functions
in the areas of planning, new products, marketing and production.  The initial
term of this Agreement shall be for three (3) years from the date hereof and
shall renew automatically for successive one-year terms unless Employer delivers
to Employee written notice of its intention not to renew at least one hundred
and eighty (180) days before the end of the then current term.

 

2.                                      Performance.  Employee agrees to devote
his best efforts, energies and skills on a full time basis during normal working
hours to performance of his duties hereunder (except for vacations and
reasonable periods of illness or incapacity).

 

3.                                      Base Salary.  For all duties to be
performed by Employee hereunder, Employee shall receive an annual base salary
(the “Base Salary”) of One Hundred Seventy-Seven Thousand Five Hundred Dollars
($177,500), payable by Employer in equal weekly installments (prorated for any
partial calendar year).  The Base Salary shall be subject to periodic
adjustment, as determined by Employer’s Board of Managers, in its sole
discretion.  In no event, however, shall Base Salary be decreased below Base
Salary as of the date hereof.

 

4.                                      Bonus.  In addition to his Base Salary,
Employee shall be entitled to receive an annual bonus (the “Bonus”) for each
full fiscal year of his employment hereunder.  The Bonus, which shall be
determined in the sole discretion of Employer shall have a target level of forty

 

--------------------------------------------------------------------------------


 

percent (40%) of Employee’s Base Salary.  The Bonus shall be based on targeted
EBITDA and Working Capital or other such financial criteria as may be determined
by the Board, within 30 days after the budget for Norcross Safety Products
L.L.C. has been determined.  Targets for annual criteria will be subject to
approval by the Board.

 

5.                                      Equity.   Employee shall be entitled to
a grant of [non-qualified stock options] [restricted stock] under the [Norcross
Safety Products L.L.C. Management Equity Program (the “Equity Program”)] on
           , 2005, equal to [  ] percent of the Norcross Safety Products
L.L.C.’s fully diluted equity [at an exercise price of $       per share].  The
Equity shall be subject to all the terms and conditions of the Equity Program
and such terms and conditions, including vesting, as set forth in the applicable
award agreement.

 

6.                                      Vacation and Leave.  Employee shall be
entitled to fifteen (15) business days annual paid vacation, which may be taken
at such times as are consistent with good business practices.  Employee shall be
entitled to carryover unused vacations days from one year until the end of the
first quarter of the next year.  Any vacation time which is carried over but not
used by the end of the following year’s second quarter shall be forfeited.

 

7.                                      Employee Benefits.  Employee shall be
entitled to receive the employee benefits set forth on Exhibit A to this
Agreement, which benefits shall be substantially similar to those received by
employees of Morning Pride Manufacturing, LLC immediately prior to the execution
of this Agreement.  In addition, Employer shall provide Employee with a monthly
automobile allowance of $700.00 (the “Allowance”).  The Allowance shall be used
to pay for all Employee’s automobile expenses (including car or lease payments,
licensing, repair, maintenance, gasoline, insurance, tires and parking garage
fees) in connection with Employee’s fulfillment of his duties under this
Agreement.  Employer further agrees that following termination of Employee’s
employment hereunder (so long as such termination is not for cause (as defined
hereafter)), it shall provide Employee with the computer system (consisting of
the CPU, monitor, attached (non-networked) printer and other relevant
peripherals) he was using immediately prior to such termination.  Employee shall
also receive all software applications and files contained on such computer
other than those software applications and files related to the Business.

 

8.                                      New Developments; Confidentiality.

 

8.1.                              All of Employee’s designs, programs, methods,
inventions, improvements, modifications, applications, discoveries and writings
related to:  (a) the Business; (b) the subject of Employee’s work for Employer;
(c) products, projects or business of Employer of which Employee had knowledge,
whether acquired in the course of Employee’s work or otherwise; or (d) any
business of Employer during Employee’s employment shall be herein referred to as
“New Developments”.  Employee acknowledges that all such New Developments and
the results of all work performed are the exclusive property of Employer and, to
the extent permissible under applicable law, hereby assigns all right, title and
interest in and to such New Developments to Employer.  Employee will cooperate
with Employer in the procurement and defense of any patent, trademark or
copyright protection in respect of any New Developments

 

2

--------------------------------------------------------------------------------


 

8.2.                              Employee acknowledges that certain of the
information, observations and data relating to Employer and its Affiliates, or
their business, products or services, which he possesses or has obtained
knowledge of or will possess or obtain knowledge of as an employee or
equityholder of the Employer and/or its Affiliates is and will be the
confidential and proprietary property of Employer and its Affiliates
(“Confidential Information”).  Employee agrees that he shall not, directly or
indirectly, use for his own purposes or use for or disclose to any third party
any of such Confidential Information without the prior written consent of
Employer, unless and to the extent that the aforementioned matters (i) become
generally known to and available for use by the public other than as a result of
Employee’s acts or failures to act, or (ii) Employee is required by order of a
court of competent jurisdiction (by subpoena or similar process) to disclose any
Confidential Information (provided that in such case, Employee shall promptly
inform Employer of such order, shall cooperate with Employer at Employer’s
expense in attempting to obtain a protective order or to otherwise restrict such
disclosure, and shall only disclose Confidential Information to the minimum
extent necessary to comply with any such court order).

 

For purposes of hereof, the term “Affiliate” means any an individual,
partnership, corporation, limited liability company, association, joint stock
company, trust, joint venture, or other organization, whether or not
incorporated, that directly or indirectly controls, is controlled by, or is
under common control with Employer.

 

9.                                      Covenants Not to Compete or Solicit.

 

9.1.                              So long as Employee is employed by Employer
and for a period of eighteen (18) months thereafter, Employee shall not,
directly or indirectly, by or for himself or as the agent of another or through
others as his agent:

 

(a)                                  manufacture, distribute, sell or service
anywhere on the planet Earth (the “Territory”) products or processes in
existence or under development, which are similar to or in competition with
those of Employer;

 

(b)                                 own, manage, operate, be compensated by,
participate in, render advice to, have any right to or interest in any other
business directly or indirectly engaged in the design, production, sale or
distribution of products competitive with those of Employer or affiliates of
Employer anywhere in the Territory;

 

(c)                                  divulge, communicate, use or disclose any
nonpublic information concerning Employer, its personnel, business and affairs;

 

(d)                                 interfere with the business relationships or
disparage the good name or reputation of Employer; or

 

(e)                                  make any public statements or publish or
participate in the publication of any accounts or stories relating to Employee’s
employment with Employer or the termination thereof.

 

3

--------------------------------------------------------------------------------


 

9.2.                              So long as Employee is employed by Employer
and for a period of eighteen (18) months thereafter, Employee shall not (except
in connection with the rendering of services hereunder), directly or indirectly,
by or for himself, or as the agent of another, or through other as his agent:

 

(a)                                  solicit or accept any business from
customers or suppliers of Employer, or request, induce or advise customers or
suppliers of Employer to withdraw, curtail or cancel their business with
Employer;

 

(b)                                 solicit for employment or employ or become
employed by any past, present or future employee of Employer (other than Mary
Grilliot or any of Employee’s children), or request, induce or advise any
employee to leave the employ of Employer; or

 

(c)                                  use or disclose the names and/or addresses
of any customer, supplier or employee of Employer to any person for any purposes
whatsoever.

 

9.3.                              If Employee violates the provisions of this
Section 9, Employer shall not, as a result of the time involved in obtaining
relief, be deprived of the benefit of the full period of the restrictive
covenant.

 

9.4.                              Employee agrees that, if he shall violate any
of the provisions of this Section 9, Employer shall be entitled to an accounting
and repayment of all profits, compensation, commission, remuneration or other
benefits that Employee, directly or indirectly, may realize arising from or
related to any such violation.  These remedies shall be in addition to, and not
in limitation of, any injunctive relief or other rights to which Employer may be
entitled

 

9.5.                              The parties agree and acknowledge that the
duration, scope and geographic areas applicable to the covenant not to compete
described in this Section 9 are fair, reasonable and necessary, that adequate
compensation has been received by Employee for such obligations, and that these
obligations do not prevent Employee from earning a livelihood.  If, however, for
any reason any court determines that the restrictions in this Section 9 are not
reasonable, that consideration is inadequate or that Employee has been prevented
from earning a livelihood, such restrictions shall be interpreted, modified or
rewritten to include as much of the duration, scope and geographic area
identified in this Section as will render such restrictions valid and
enforceable.

 

10.                               Remedies.  Employee acknowledges that he has
carefully read and considered the terms of this Agreement and knows them to be
essential to induce Employer to enter into this Agreement and that any breach of
the provisions contained herein will result in serious and irreparable injury to
Employer.  Employee further acknowledges that Employer’s business interests
protected hereby are substantial and legitimate.  Therefore, in the event of a
breach of any such provisions, Employer shall be entitled to equitable relief
against Employee by way of injunction (in addition to, but not in substitution
for, any and all other relief to which Employer may be entitled at law or in
equity) to restrain Employee from such breach and to compel

 

4

--------------------------------------------------------------------------------


 

compliance by Employee with his obligations hereunder.  Employer shall also be
entitled to seek a protective order to ensure the continued confidentiality of
its trade secrets and proprietary information.  Employee hereby waives any
requirement of proof that such breach will cause serious or irreparable injury
to Employer, or that there is an adequate remedy at law.  In any proceeding,
either at law or in equity, between the parties hereto, it is hereby agreed that
Employee shall not raise as a defense (i) that any information relating to the
Business is not confidential, (ii) that the period of time or geographical area
in which Employee is prohibited from competition is unfair, unnecessary or
unreasonable, or (iii) that this Agreement is in restraint of trade.  Further,
the existence of any claim or cause of action of Employee against Employer or
any of its Affiliates, whether or not predicated on the terms of this Agreement,
shall not constitute a defense to the enforcement of Employee’s obligations
under this Agreement.  Employee shall pay or reimburse Employer for all costs
and expenses, including court costs and reasonable attorneys’ fees incurred or
paid by Employer in protecting or enforcing its rights and remedies hereunder.

 

11.                               Termination.

 

11.1.                        Death.  In the event of the death of Employee
during the term hereof, Employee’s employment under this Agreement shall
terminate as of the end of the month in which Employee dies.  In addition to any
benefits under any insurance, retirement or other plan of Employer for Employee,
Employer shall pay within thirty (30) days of the date of death to Employee’s
legal representatives the sum of (i) any unpaid Base Salary through the date of
termination, (ii) accrued and unpaid vacation pay, and (iii) any unreimbursed
expenses incurred by Employee on Employer’s behalf.  Items (i) through (iii) are
hereinafter referred to as the “Termination Payments”.

 

11.2.                        Disability.  If, during the term of this Agreement,
Employee comes under such illness, physical or mental disability or other
incapacity that the Board of Managers of Employer determines that he is unable
to perform his duties under this Agreement for a period in excess of sixty (60)
substantially consecutive days or nonconsecutive periods aggregating more than
120 days within any six-month period, exclusive of Saturdays, Sundays, holiday
or days on which Employee was on vacation, Employer may terminate Employee’s
employment under this Agreement by giving notice to Employee of its intention to
terminate due to disability and such employment shall terminate as of the end of
the month following the month in which such notice was given.  In the event of
such termination, Employer shall pay the Termination Payments to Employee within
thirty (30) days of such termination.

 

11.3.                        Termination by Employer Without Cause or
Resignation by Employee with Good Reason.  Employer may terminate Employee’s
employment under this Agreement without cause in accordance with Employer’s
policies and procedures.  In the event of such termination without cause or
resignation by Employee with Good Reason (as defined below), Employer shall, for
the period of eighteen months following such termination or resignation, pay
Employee the Employee’s Base Salary as of such termination date, and Employee
shall be bound by Section 9 hereof.

 

5

--------------------------------------------------------------------------------


 

For purposes hereof, the term “Good Reason” means Employee’s resignation as a
direct result of (i) a substantial diminution of his responsibilities, duties or
authorities, as compared to his responsibilities, duties and authorities prior
to such diminution (which may include a requested relocation of Employee by
Employer); (ii) a reduction of his perquisites, including the office facilities
and support staff provided to him prior to such reduction; (iii) a relocation of
the Business to an area more than fifty (50) miles from its current location; or
(iv) a material breach of this Agreement by Employer, which diminution,
reduction, relocation or breach is not cured within thirty (30) days after
written notice by Employee to Employer.  The burden of proof as to whether any
such event constitutes Good Reason for purposes of this Section 11 shall be on
Employee.

 

11.4.                        Resignation Without Good Reason.  Employee shall
have the right to terminate his employment under this Agreement at any time upon
thirty (30) days’ prior written notice to Employer.  If such resignation is
without Good Reason, Employer shall pay the Termination Payments to Employee
within thirty (30) days of such termination.  Employee shall be bound by the
covenant not to compete contained in Section 9 hereof.

 

11.5.                        Termination for Cause.  Notwithstanding any other
provision hereof.  Employer may terminate Employee’s employment under this
Agreement without prior notice at any time for cause.  The termination shall be
evidenced by written notice thereof to Employee, specifying the cause for
termination.  Such termination may only occur upon a determination by the Board
of Managers of Employer that in its good faith and judgment, cause exists for
termination of Employee’s employment.  For purposes hereof, the term “cause”
shall include, without limitation, commission of a material act of dishonesty,
fraud or deceit; embezzlement or misappropriation of Employer funds; conviction
of a felony involving moral turpitude; habitual or willful neglect of duties;
breach of any fiduciary duties to Employer or its Affiliates involving personal
profit; a breach of any material representations of this Agreement or any other
agreement with the Employer or its Affiliates; and a material violation of any
other duty imposed by Employer’s Board of Managers or by law, to Employer, its
Affiliates or any of their shareholders.  The term “cause” shall also include
the failure of Employee for any reason, after receipt by Employee of written
notice thereof from Employer, to correct, cease or otherwise alter any
insubordination, failure to comply with instructions, or other action or
omission to act that in the opinion of Employer may adversely affect its
business or operations.  The burden of proof as to whether any act or omission
constitutes cause for purposes of this Section 11.5 shall be on Employer.  In
the event of such termination, Employer shall pay the Termination Payments to
Employee within thirty (30) days of such termination. Employee shall be bound by
the covenant not to compete contained in Section 9 hereof.

 

11.6.                        Effect of Termination.  Upon a termination of
employment under this Agreement, all obligations of Employer and rights of
Employee under this Agreement shall cease, except as otherwise provided herein. 
Notwithstanding anything to the contrary contained herein, the provisions of
Sections 8 through 10 shall survive any termination of employment under this
Agreement and shall remain in full force and effect.

 

6

--------------------------------------------------------------------------------


 

12.                               Arbitration.  Any controversy or claim arising
out of or relating to this Agreement, or any breach thereof, shall be settled by
arbitration in accordance with the commercial arbitration rules of the American
Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.  The
arbitration shall be conducted in Dayton, Ohio, and the decision of the
arbitrator(s) shall be conclusive and binding upon the parties hereto.  Employer
shall pay on a current basis all legal expenses (including reasonable attorneys’
fees) incurred by Employee in connection with such arbitration and the entering
and enforcement of such award.

 

13.                               Notice.  All notices, requests, consents,
demands and other communications hereunder must be in writing and shall be
personally delivered, sent by overnight carrier (such as Express Mail, Federal
Express, etc.) with a delivery receipt obtained or sent by facsimile
transmission with confirming copy sent by overnight carrier and a delivery
receipt obtained and addressed to the intended recipient as follows:

 

To Employee:

 

William Grilliot

6577 Rangeline Road

West Milton, Ohio 45383

 

With a copy to:

 

Schottenstein, Zox & Dunn

41 South High Street, Suite 2600

Columbus, Ohio 43215

Fax:  (614) 462-2700

Attn:  John C. McDonald and Robert R. Ouellette

 

To Employer:

 

Morning Pride Manufacturing L.L.C.

1136 Second Street

P.O. Box 7208

Rock Island, Illinois 61204-7208

Facsimile:  (309) 786-6923

 

or at such other address as either party may provide to the other in writing for
the stated purpose of receiving notices.  Notice given as aforesaid shall be
sufficient service thereof and shall be deemed given upon receipt or refusal of
delivery.

 

7

--------------------------------------------------------------------------------


 

14.                               Successors and Assigns.  If Employer shall at
any time be merged or consolidated into or with any other corporation, or if
substantially all of the assets of the company are transferred to another
corporation or party, the provisions of this Agreement shall be binding upon and
inure to the benefit of the entity or successors resulting from such merger or
consolidation or to which such assets shall be transferred; and this provision
shall apply in such event

 

14.1.                        To the extent applicable, this Agreement shall be
binding on and inure to the benefit of the successors and assigns, devises,
heirs, next of kin, executors and administrators of Employee

 

14.2.                        Except as provided in this Section, neither party
hereto may transfer or assign its rights or interests under this Agreement
without the other party’s prior written consent.

 

15.                               Applicable Law.  This Agreement shall be
governed by and construed in accordance with the internal substantive laws of
the State of Illinois.

 

16.                               Headings.  The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

17.                               Entire Agreement.  This Agreement contains the
entire agreement of the parties in regard to the subject matter hereof
supersedes all prior discussions, agreements and understandings of every kind
between the parties and may be changed only by a written document signed by the
party against whom enforcement of any waiver, change, modification, extension or
discharge is sought.  The waiver of any breach of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given and shall not operate or be construed as a waiver of any
subsequent breach hereof.

 

18.                               Severability.  If any provision of this
Agreement shall be prohibited by or invalid under applicable law, or otherwise
determined to be unenforceable, such provision shall be ineffective to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

19.                               Attorneys’ Fees.  Each party shall be
responsible for paying its own attorneys’ fees in respect of the preparation and
negotiation of this Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

 

EMPLOYEE:

EMPLOYER:

 

Morning Pride Manufacturing L.L.C.

 

 

/s/ William Grilliot

 

/s/ Robert A. Peterson

 

William Grilliot

Robert A. Peterson

 

Title: Chief Executive Officer

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Employee Benefits

 

1.                                       Normal Morning Pride Manufacturing,
L.L.C. benefits as defined in the Company Rules & Regulations.

 

2.                                       Phoenix Home Life Policies on Employee.

 

3.                                       University of Dayton Ticket and Seating
Program.

 

--------------------------------------------------------------------------------

 